Exhibit 10.50

STATE OF NORTH CAROLINA

COUNTY OF WAKE

LEASE AGREEMENT

THIS LEASE AGREEMENT (the “Lease”), is made and entered into this 16th day of
April, 2007, by and between BIG DECK PARKING, LLC, a North Carolina limited
liability company (“Landlord”), and RALEIGH RESTAURANT CONCEPTS, INC., a North
Carolina corporation (“Tenant”).

WITNESSETH:

WHEREAS, Landlord owns certain real property adjacent to an adult nightclub
located at 3210 Yonkers Road, Raleigh, North Carolina, said nightclub being
sublet to Tenant pursuant to that certain Agreement of Sublease by and between
Regale, Inc. and Tenant, dated as of the date hereof (the “Club Sublease”); and

WHEREAS, Tenant desires to use said real property for parking purposes (the
“Intended Use”).

NOW THEREFORE, for and in consideration of the covenants and agreements
hereinafter set out to be kept and performed by Tenant, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Landlord has agreed to demise and lease, and by these presents
does hereby demise and lease to Tenant, for the Intended Use only, upon the
conditions hereinafter set out, that certain parcel of land, together with all
improvements thereon, lying and being adjacent to an adult nightclub located at
3210 Yonkers Road, Raleigh, North Carolina in Wake County, North Carolina, and
being more particularly described on Exhibit A attached hereto and incorporated
herein by reference (“Premises”).

TO HAVE AND TO HOLD said Premises and privileges and appurtenances thereunto
belonging to Tenant, upon the following terms and conditions:

1. TERM. The term of this Lease (the “Term”) shall commence as of the later of
(i) the date which is the first business day after all parties hereto have
executed this Lease (and Guarantor has executed the Guaranty, as such terms are
hereinafter defined), or (ii) the 16th day of April, 2007 (the “Commencement
Date”), and, unless extended pursuant to the express terms of this Section 1,
shall expire on the 31st day of January, 2012 at 5:00 p.m. (the “Expiration
Date”), unless sooner terminated in accordance with the terms of this Lease.
This Lease shall create the relationship of landlord and tenant only between
Landlord and Tenant.

Provided that (i) Tenant is not then in default under this Lease; and
(ii) Regale, Inc. and Tenant have similarly extended the term of the Club
Sublease, then the Term shall automatically be extended for successive periods
of five (5) years each, unless Landlord receives written notice from Tenant of
its intent not to extend the Term, such notice to be received no less than
twelve (12) months prior to the expiration of the then-existing Term. Landlord
shall not be required to give Tenant any notice of its failure to timely
exercise its extension option for this Lease or the Club Sublease.
Notwithstanding



--------------------------------------------------------------------------------

the foregoing, Tenant shall not be entitled to extend the Term (and the Term
shall not automatically extend) beyond the 31st day of January, 2062 (the
“Outside Expiration Date”). Additionally, Tenant acknowledges and agrees that
Landlord shall have the unilateral right to extend the Term: (i) to the same
extent that the Term of the Club Sublease is extended; or (ii) in the event that
Tenant (or any affiliated company) acquires the interest of landlord under the
Prime Lease (as such term is defined in the Club Sublease), through the Outside
Expiration Date. Landlord shall be deemed to have exercised this right and the
Term shall be extended: (i) to be coterminous with the Term of the Club
Sublease; or (ii) through the Outside Expiration Date (as applicable), unless
Landlord provides Tenant with express written notice to the contrary, no less
than 30 days before the expiration of the then-current Term (or within 60 days
of receipt of actual notice that Tenant has acquired the interest of landlord
under the Prime Lease).

2. RENT. The “Rent Commencement Date” shall be the Commencement Date. Commencing
on the Rent Commencement Date, Tenant shall pay base annual rent (“Base Rent”)
according to the following schedule:

 

Rent Commencement Date – 1/31/10

   $ 237,000.00/yr.    $ 19,750.00/mo.

2/01/10 – 1/31/11

   $ 243,000.00/yr.    $ 20,250.00/mo.

2/01/11 – 1/31/12

   $ 249,000.00/yr.    $ 20,750.00/mo.

2/01/12 – 1/31/13

   $ 255,000.00/yr.    $ 21,250.00/mo.

2/01/13 – 1/31/14

   $ 261,000.00/yr.    $ 21,750.00/mo.

2/01/14 – 1/31/15

   $ 267,000.00/yr.    $ 22,250.00/mo.

2/01/15 – 1/31/16

   $ 273,000.00/yr.    $ 22,750.00/mo.

2/01/16 – 1/31/17

   $ 279,000.00/yr.    $ 23,250.00/mo.

2/01/17 – 1/31/18

   $ 285,000.00/yr.    $ 23,750.00/mo.

2/01/18 – 1/31/19

   $ 291,000.00/yr.    $ 24,250.00/mo.

2/01/19 – 1/31/20

   $ 297,000.00/yr.    $ 24,750.00/mo.

2/01/20 – 1/31/21

   $ 303,000.00/yr.    $ 25,250.00/mo.

2/01/21 – 1/31/22

   $ 309,000.00/yr.    $ 25,750.00/mo.

2/01/22 – 1/31/23

   $ 315,000.00/yr.    $ 26,250.00/mo.

2/01/23 – 1/31/24

   $ 321,000.00/yr.    $ 26,750.00/mo.

2/01/24 – 1/31/25

   $ 327,000.00/yr.    $ 27,250.00/mo.

2/01/25 – 1/31/26

   $ 333,000.00/yr.    $ 27,750.00/mo.

2/01/26 – 1/31/27

   $ 339,000.00/yr.    $ 28,250.00/mo.

2/01/27 – 1/31/28

   $ 345,000.00/yr.    $ 28,750.00/mo.

2/01/28 – 1/31/29

   $ 351,000.00/yr.    $ 29,250.00/mo.

2/01/29 – 1/31/30

   $ 357,000.00/yr.    $ 29,750.00/mo.

2/01/30 – 1/31/31

   $ 363,000.00/yr.    $ 30,250.00/mo.

2/01/31 – 1/31/32

   $ 369,000.00/yr.    $ 30,750.00/mo.

2/01/32 – 1/31/33

   $ 375,000.00/yr.    $ 31,250.00/mo.

2/01/33 – 1/31/34

   $ 381,000.00/yr.    $ 31,750.00/mo.

2/01/34 – 1/31/35

   $ 387,000.00/yr.    $ 32,250.00/mo.

2/01/35 – 1/31/36

   $ 393,000.00/yr.    $ 32,750.00/mo.

2/01/36 – 1/31/37

   $ 399,000.00/yr.    $ 33,250.00/mo.

2/01/37 – 1/31/38

   $ 405,000.00/yr.    $ 33,750.00/mo.

2/01/38 – 1/31/39

   $ 411,000.00/yr.    $ 34,250.00/mo.

2/01/39 – 1/31/40

   $ 417,000.00/yr.    $ 34,750.00/mo.

2/01/40 – 1/31/41

   $ 423,000.00/yr.    $ 35,250.00/mo.

2/01/41 – 1/31/42

   $ 429,000.00/yr.    $ 35,750.00/mo.

2/01/42 – 1/31/43

   $ 435,000.00/yr.    $ 36,250.00/mo.

2/01/43 – 1/31/44

   $ 441,000.00/yr.    $ 36,750.00/mo.

2/01/44 – 1/31/45

   $ 447,000.00/yr.    $ 37,250.00/mo.



--------------------------------------------------------------------------------

2/01/45 – 1/31/46

   $ 453,000.00/yr.    $ 37,750.00/mo.

2/01/46 – 1/31/47

   $ 459,000.00/yr.    $ 38,250.00/mo.

2/01/47 – 1/31/48

   $ 465,000.00/yr.    $ 38,750.00/mo.

2/01/48 – 1/31/49

   $ 471,000.00/yr.    $ 39,250.00/mo.

2/01/49 – 1/31/50

   $ 477,000.00/yr.    $ 39,750.00/mo.

2/01/50 – 1/31/51

   $ 483,000.00/yr.    $ 40,250.00/mo.

2/01/51 – 1/31/52

   $ 489,000.00/yr.    $ 40,750.00/mo.

2/01/52 – 1/31/53

   $ 495,000.00/yr.    $ 41,250.00/mo.

2/01/53 – 1/31/54

   $ 501,000.00/yr.    $ 41,750.00/mo.

2/01/54 – 1/31/55

   $ 507,000.00/yr.    $ 42,250.00/mo.

2/01/55 – 1/31/56

   $ 513,000.00/yr.    $ 42,750.00/mo.

2/01/56 – 1/31/57

   $ 519,000.00/yr.    $ 43,250.00/mo.

2/01/57 – 1/31/58

   $ 525,000.00/yr.    $ 43,750.00/mo.

2/01/58 – 1/31/59

   $ 531,000.00/yr.    $ 44,250.00/mo.

2/01/59 – 1/31/60

   $ 537,000.00/yr.    $ 44,750.00/mo.

2/01/60 – 1/31/61

   $ 543,000.00/yr.    $ 45,250.00/mo.

2/01/61 – 1/31/62

   $ 549,000.00/yr.    $ 45,750.00/mo.

Base Rent due throughout the Term shall be payable in equal monthly
installments, in advance, on or before the first day of each calendar month of
the Term, except that Tenant shall pay the first such monthly installment upon
the execution hereof. If the Rent Commencement Date is a date other than the
first day of the month, rent for the period commencing with and including the
Rent Commencement Date until the first day of the following month shall be
pro-rated at the rate of one-thirtieth (1/30th) of the fixed monthly rental per
day. All rent and other amounts due under this Lease shall be paid without
demand or notice and without any setoff or deduction whatsoever. All charges,
costs and sums required to be paid by Tenant to Landlord hereunder in addition
to Base Rent shall be deemed additional rent (“Additional Rent”), and Base Rent
and Additional Rent shall hereinafter be collectively called “Rent.” Rent shall
be paid to or upon the order of Landlord at the following address: Post Office
Box 17736, Raleigh, North Carolina 27619, Attn: Barry Sandman. Landlord shall
have the right to change the Rent payment address by giving advance written
notice thereof to Tenant. All payments of Rent shall be made in immediately
available, lawful money of the United States. If any Rent payment is not
received by Landlord within five (5) days after the Rent Due Date, Tenant shall
pay Landlord, without notice or demand, a late payment fee of five percent
(5%) of the unpaid Rent per occurrence, plus the Rent then due. Tenant shall pay
Landlord a $15.00 processing fee for each check of Tenant that is returned by a
financial institution because of insufficient funds or because Tenant did not
have an account at the financial institution.

3. ASSIGNMENT. Tenant shall not transfer, mortgage, encumber, assign, or sublet
all or any part of the Premises without Landlord’s prior written consent, which
may be given or withheld in Landlord’s sole discretion.

4. TAXES/UTILITIES. Before delinquency, Tenant shall pay ad valorem property
taxes assessed against the Premises by any governmental authority having
jurisdiction over the Premises. Before delinquency, Tenant shall pay all other
assessments and/or taxes assessed by any government authority having
jurisdiction over the Premises, including but not limited to, taxes levied upon
any structure, facility, or personal property of Tenant (or Tenant’s officers,
directors, members, lot owners, subtenants, employees or agents) located at or
upon the Premises. Tenant shall deliver proof of such tax payment(s) to Landlord
upon request. Tenant shall be responsible for procuring and paying when due all
charges for utilities associated with the Premises.



--------------------------------------------------------------------------------

5. USE/COMPLIANCE WITH LAWS. Tenant shall use the Premises exclusively for the
Intended Use and for no other purpose without Landlord’s prior written consent,
which consent Landlord may give or withhold in its sole discretion. Tenant, at
Tenant’s sole expense, shall comply with all laws, ordinances, regulations and
restrictive covenants applicable to Tenant’s use and occupancy of the Premises.
Tenant shall not use the Premises for any unlawful purpose and shall not occupy
said Premises in such a way as to constitute a nuisance. Tenant shall exercise
due care and diligence to prevent any person from engaging in any unlawful act
on the Premises.

6. ALTERATIONS AND IMPROVEMENTS. Tenant shall not construct or otherwise
establish any dwelling upon the Premises. Subject to the terms and conditions
herein, Tenant shall not construct any structure of any nature whatsoever or
make any alteration, improvement, addition, removal, or utility installation
upon the Premises without Landlord’s prior written consent, which may not be
unreasonably withheld. In the event Landlord does consent to any such
improvements/alterations, Tenant shall (at its sole cost and expense) be solely
responsible for all related permitting and shall comply with all laws,
ordinances, regulations and restrictive covenants applicable to any
alteration/improvement work. Tenant may not install or display any sign on the
Premises without Landlord’s prior written consent, which may not be unreasonably
withheld.

7. RIGHT OF ENTRY. Tenant shall permit Landlord and Landlord’s officers, agents,
employees and contractors to enter the Premises at any and all times for the
purpose of inspecting the Premises and Tenant’s compliance with the terms and
conditions of this Lease. Tenant shall permit the tenant under any billboard
lease with the access rights as reasonably required or as otherwise provided in
the relevant billboard lease document (see Section 22 of this Lease). In the
event damage occurs to the Premises and Tenant fails to take any assessment and
remedial actions as required by this Lease, Landlord may, but is not obligated
to, enter the Premises and take such actions. In such event, Tenant shall
indemnify Landlord from any and all costs incurred by Landlord as set forth in
this Lease and shall release Landlord from any and all claims arising from, or
related to, Landlord’s entry onto the Premises and completion of such actions.
Landlord has no obligation to make an inspection of the Premises.

8. PROTECTION AGAINST LIENS. Tenant shall not permit any mechanics’,
materialmen’s or other types of liens whatsoever to be filed against all or any
part of the Premises, nor against Tenant’s leasehold interest in the Premises,
by reason of any claims made by, against, through or under Tenant. If any such
lien is filed against the Premises, Tenant shall cause the same to be discharged
of record within ten (10) days after filing thereof. If Tenant shall fail to
discharge such lien within said ten (10) day period, then Landlord may at its
election, in addition to any other right or remedy available to it, discharge
the lien by paying the amount claimed to be due or by procuring the discharge by
giving security or in such other manner as may be allowed by law. If Landlord
acts to discharge or secure the lien, then Tenant shall immediately reimburse
Landlord for all sums paid and all costs and expenses (including reasonable
attorneys’ fees) incurred by Landlord involving such lien, together with
interest on the total expenses and costs at the rate of twelve percent (12%) per
annum. Tenant shall give Landlord written notice within three (3) days of the
filing of any such lien.

9. TRIPLE NET LEASE. Tenant agrees that this Lease is, except as otherwise
expressly stated herein, a 100% “triple net lease” to Landlord, and that
Landlord is not responsible during the Term of this Lease for any costs,
charges, expenses, and outlays of any nature whatsoever (including, without
limitation, governmental assessments) arising from or relating to the Premises
or the use and occupancy thereof, or the contents thereof or the business
carried on therein. From and after the Commencement Date, Tenant shall pay all
charges, impositions, costs, and expenses of every nature and kind relating to
the Premises and shall perform, at its sole expense, its obligations under this
Lease and any obligations required under any applicable laws, ordinances,
regulations and restrictive covenants, except as expressly provided herein to
the contrary.



--------------------------------------------------------------------------------

10. MAINTENANCE AND REPAIR OF PREMISES. Tenant’s execution of this Lease is
Tenant’s representation to Landlord that Tenant has examined and inspected the
Premises, finds the Premises to be as represented by Landlord and satisfactory
to Tenant’s Intended Use and constitutes Tenant’s acceptance “AS IS.” Landlord
makes no representation or warranty as to the condition of the Premises. Tenant,
at Tenant’s sole expense shall (i) maintain and keep the Premises in a clean and
safe condition; (ii) maintain and repair any improvements or alterations to the
Premises; (iii) provide landscaping and grounds maintenance; (iv) be responsible
for all repairs whatsoever for damages to the Premises caused by, or arising
from Tenant’s use of the Premises or Tenant’s (or their employees’, agents’,
contractors’ or invitees’) misconduct or negligence. Repairs or maintenance
required under this Section shall be made within a reasonable time (depending on
the nature of the repair or maintenance needed) after having received notice or
having actual knowledge of the need for repair or maintenance. After a
reasonable time, if Tenant fails to perform any Tenant maintenance and repair
obligation hereunder, Landlord, may (but shall not be required) after five (5)
days’ written notice to Tenant, perform Tenant’s maintenance and repair
obligation hereunder. In such event, Tenant promptly shall pay Landlord all
costs in connection therewith upon receipt of an itemized bill or similar
statement of costs from Landlord. Tenant shall keep the Premises in a clean and
safe condition and shall not cause, permit or allow any unsanitary or unsafe
condition thereon. Tenant shall dispose of all garbage, refuse or other waste in
a clean and safe manner and shall comply with all applicable laws, rules and
ordinances concerning disposal and collection of such waste.

11. SUBORDINATION. Tenant’s receipt and exercise of rights and privileges
hereunder shall be subject to all matters of record and any mortgage, deed of
trust, lien, or hypothecation for security now or hereafter existing. Landlord’s
rights under this Lease shall inure to Landlord’s successors and assigns. Tenant
agrees to execute any documents required to effectuate such subordination to the
lien of any such mortgage, deed of trust or hypothecation, as the case may be,
and failing to do so within ten (10) days after written demand by Landlord, does
hereby make, constitute and irrevocably appoint Landlord as Tenant’s attorney in
fact and in Tenant’s name, place and stead to do so.

12. DESTRUCTION OF PREMISES. If the Premises are damaged or destroyed, in whole
or in part, by fire or other casualty, Rent shall not abate. Tenant acknowledges
that the only insurance proceeds payable on account of damage to or destruction
of the Premises shall be those proceeds obtained under Tenant’s insurance
policy(ies) secured pursuant to this Lease. Tenant shall not be entitled to, and
hereby waives, all claims against Landlord for any compensation or damage for
loss of use of the whole or any part of the Premises and/or for any
inconvenience or annoyance occasioned by any such damage, destruction, repair,
or restoration.

13. CONDEMNATION. If all, or any substantial portion of, or access to, the
Premises is taken under the power of eminent domain (including any conveyance
made in lieu thereof), this Lease shall terminate upon vesting of title in the
condemning authority. If the condemnor only takes a portion of the Premises and
Tenant can continue use of the remainder, then this Lease shall not terminate as
a result of said condemnation (and Rent shall be abated proportionately). All
compensation awarded for any taking (or the proceeds of a private sale in lieu
thereof) shall be the property of Landlord. Landlord shall not have any interest
in any separate award made to Tenant for loss of business, moving expenses, or
the taking of Tenant’s personal property.

14. INSURANCE. Tenant further shall maintain in force a policy of commercial
general liability insurance insuring Landlord and Tenant against claims and
liability for personal injury, death or property damage arising from the
development, use, occupancy, misuse or condition of the Premises or any
improvements located thereon providing protection in at least the following
amounts: (a) not less than $1,000,000.00 for injury or death of any one person
per occurrence and not less than $3,000,000.00



--------------------------------------------------------------------------------

for injury or death of more than one person, together with appropriate worker’s
compensation insurance in connection with any work on or about the Premises; and
(b) not less than $1,000,000.00 for property damage for any one occurrence and
$3,000,000.00 in the aggregate. The insurance required by this Lease shall
(a) be obtained from one or more companies licensed to do business in North
Carolina with general policyholder’s ratings of at least “A” and a financial
rating of at least XI in the most current Best’s Insurance Reports available on
the date of this Lease; (b) name Landlord as an additional insured, as its
interest may appear; and (c) provide that such insurance not be canceled or
failed to be renewed unless at least thirty (30) days prior written notice is
given to Landlord. Tenant shall furnish Landlord a copy of certificates of such
insurance coverage, together with satisfactory evidence of payment of the
premiums thereon, on an annual basis or at such other times as Landlord may
request. Tenant shall also be required to maintain such insurance covering its
obligations (and the Premises) under the Club Sublease, in addition to any
insurance obligations imposed by the Club Sublease.

15. INDEMNIFICATION. Tenant assumes all risks incident to the use of the
Premises and bears the risk of loss or damage by any casualty. Tenant shall
defend, indemnify and hold harmless Landlord, its officers, directors,
shareholders, employees, agents and contractors from and against any and all
claims, losses, demands, liabilities, damages, fines, penalties, costs, and
expenses (including without limitation reasonable attorneys’ fees) and claims of
every kind suffered by or asserted against Landlord arising directly or
indirectly from (a) Tenant’s (or any of Tenant’s officers’, directors’,
members’, subtenants’, employees’, invitees’, licensees’, contractors’, or
agents’) use, possession, occupancy, development, maintenance, or improvement of
the Premises; (b) any breach or default by Tenant in the performance of any
obligation on Tenant’s part to be performed under the terms and conditions of
this Lease; or (c) any negligence or misconduct of Tenant (or Tenant’s officers,
directors, members, subtenants, employees, invitees, licensees, contractors, or
agents). Tenant’s indemnification to Landlord shall include, but not be limited
to, (a) all costs (including reasonable attorneys’ fees), expenses and
liabilities incurred by Landlord in the defense of any such claim (whether
actual or threatened) or demand or any action or proceeding brought thereon; or
(b) any cost or expense (including without limitation reasonable attorneys’,
experts’, and consultants’ fees and expenses) which is or may be necessary, in
Landlord’s sole discretion, to (i) comply with laws applicable to the Premises;
(ii) comply with the terms or conditions of any permit, license, or approval
issued by a governmental agency having jurisdiction over the Premises; or
(iii) undertake and complete assessment and remedial actions necessary to
restore the Premises to as good a condition as existed prior to any damage
caused, permitted or allowed by Tenant (or Tenant’s officers, directors,
members, subtenants, employees, invitees, licensees, contractors, or agents).
Tenant hereby waives and releases Landlord, its officers, directors, employees,
shareholders, agents and contractors from all claims against them. Tenant
further agrees that Landlord shall not be liable for any damage to, or
destruction or loss of, any of Tenant’s personal property, including any
structure located upon the Premises, regardless of the cause or causes of such
damage, destruction or loss. The provisions of this Section shall survive the
expiration or termination of this Lease.

16. MUTUAL WAIVER OF SUBROGATION. For the purpose of the waiver of subrogation,
the parties mutually release and waive unto the other all rights to claim
damages, costs or expenses for any injury to persons (including death) or
property caused by a casualty of any type whatsoever, in, on or about the
Premises if the amount of such damage, cost or expense has been paid to such
damaged party under the terms of any policy of insurance. All insurance policies
carried with respect to this Lease, if permitted under applicable law, shall
contain a provision whereby the insurer waives, prior to loss, all rights of
subrogation against either Landlord or Tenant.



--------------------------------------------------------------------------------

17. SURRENDER OF PREMISES. Upon expiration or any sooner termination of this
Lease, Tenant shall surrender the Premises to Landlord in clean condition and in
as good a condition as when received by Tenant. Upon expiration or sooner
termination of this Lease, Landlord immediately shall be entitled to possession
of the Premises and Tenant shall peaceably surrender possession of the Premises
to Landlord. Tenant, at Tenant’s expense, shall repair and restore any damage to
the Premises caused by removal of its personal property. Tenant’s failure to
remove any such personal property, structures, or portions thereof, from said
Premises within the time specified above shall result in said property becoming
and remaining the property of Landlord. Notwithstanding the foregoing, at the
end of the term of this Lease, Tenant shall be required to deliver the Premises
to Landlord in a physical condition as it existed prior to this Lease, except as
specifically provided herein.

18. DEFAULT. The occurrence of any one or more of the following events (“Events
of Default,” any one an “Event of Default”) shall constitute a default and
breach of this Lease: (a) failure by Tenant to make any payment of Rent or fees
as and when it shall become due under this Lease; (b) failure by Tenant (or
Tenant’s officers, directors, members, subtenants, employees, invitees,
licensees, contractors, and agents) to perform any other promise, duty or
obligation herein agreed to by Tenant, or imposed upon Tenant (or Tenant’s
officers, directors, members, subtenants, employees, invitees, licensees,
contractors, or agents) by law; (c) Tenant shall become bankrupt or insolvent,
or file any debtor proceedings, or file pursuant to any statute a petition in
bankruptcy or insolvency, or file a petition for the appointment of a receiver
or trustee for all or substantially all of Tenant’s assets and such petition or
appointment shall not have been set aside within sixty (60) days from the date
of such petition or appointment, or if Tenant makes an assignment for the
benefit of creditors, or petitions for or enters into an arrangement for the
benefit of creditors; (d) the abandonment or desertion of the Premises (or any
portion thereof) for any reason; (e) the attachment, execution or other judicial
seizure of substantially all of Tenant’s assets located at the Premises or of
Tenant’s leasehold interest in this Lease, where such seizure is not discharged
within sixty (60) days; (f) any default under, or any violation or breach of any
agreement, covenant or representation made by Tenant in, that certain Agreement
for the Purchase and Sale of Assets by and among Regale, Inc., Tenant, and
Guarantor, dated as of March 23, 2007; (g) any default under, or any violation
or breach of any agreement, covenant or representation made by Tenant in, that
certain Indemnification Agreement by and among Regale, Inc., Tenant, and
Guarantor, dated as of March 23, 2007 or (h) any default by Tenant under the
Club Sublease. Upon the occurrence of any Event of Default, Landlord may at its
option do any one or all of the following: (A) declare all Rent, additional rent
and all other amounts owed to Landlord hereunder for the remainder of the Term
immediately due and payable; (B) terminate this Lease without further notice and
exercise any rights or remedies available in this Lease, at law or in equity;
(C) repossess the Premises (or portion thereof), with or without terminating
this Lease; (D) seize and hold any personal property of Tenant (or Tenant’s
officers, directors, members, subtenants, employees, invitees, licensees,
contractors or agents) located on the Premises and assert against the same a
lien for monies due Landlord; and/or (E) without obtaining any court
authorization, deny Tenant’s (or Tenant’s officers, directors, members,
subtenants, employees, invitees, licensees, contractors or agents) access to the
Premises. Landlord’s reasonable attorneys’ fees in pursuing any of the foregoing
remedies, or in collecting any Rent or other amounts due hereunder, shall be
paid by Tenant.

Notwithstanding the foregoing, it shall not be an Event of Default if:
(i) Tenant makes full payment within five (5) days after receipt of written
notice of any delinquency under subsection (a) above; and/or (ii) Tenant cures
any failure under subsections (b), (f), or (g) above, within fifteen (15) days
after receipt of written notice thereof; provided that Landlord shall not be
required to provide more than two (2) such notices in any twelve (12) month
period during the Term.

19. ACCEPTANCE BY TENANT. Tenant shall comply with the terms and conditions of
this Lease. Tenant acknowledges that Tenant has read and understands this Lease
and agrees to comply, and have its officers, directors, members, subtenants,
guests, invitees, employees, licensees, contractors and agents comply with all
terms and conditions thereof.



--------------------------------------------------------------------------------

20. NOTICES. All notices required or permitted by any provision of this Lease
shall be sent via certified mail, return receipt requested or via personal or
overnight mail delivery (with proof of delivery requested) and shall be directed
as follows:

 

If to Landlord:    Big Deck Parking, LLC    c/o Sandman & Rosefielde-Keller   

7101 Creedmoor Road, Suite 142

Raleigh, North Carolina 27613

   Attention: S. Barry Sandman    Facsimile: (919) 847-7335 with a copy to:   
Smith, Anderson, Blount, Dorsett,        Mitchell & Jernigan, L.L.P.   

Post Office Box 2611

Raleigh, North Carolina 27602-2611

   Attention: Michael P. Saber, Esq.    overnight delivery address:    2500
Wachovia Capitol Center   

150 Fayetteville Street

Raleigh, North Carolina 27601

If to Tenant:    Troy Lowrie    VCG Holding Corp.   

390 Union St., Suite 540

Lakewood, Colorado 80228

   Facsimile: (303) 922-0746    and    Michael L. Ocello    VCG Holding Corp.   

1401 Mississippi Avenue, #10

Sauget, Illinois 62201

   Facsimile: (681) 271-8384 with a copy to:    Allan S. Rubin, Esq.    Draper,
Rubin & Shulman P.L.C.   

29800 Telegraph Road

Southfield, Michigan 48034

   Facsimile: (248) 358-9400

Either party may, at any time or from time to time, designate in writing a
substitute address for the above set forth, and thereafter notice shall be
directed to such substitute address.



--------------------------------------------------------------------------------

21. GUARANTY. As additional consideration for Landlord to enter into this Lease,
Tenant shall cause VCG Holding Corp., a company incorporated under the laws of
Colorado and having an office at 390 Union Street, Suite 540, Lakewood, Colorado
80228 (“Guarantor”), to execute the Guaranty Agreement attached hereto as
Exhibit B (the “Guaranty”) and Tenant shall deliver same to Landlord
contemporaneously with Tenant’s execution of this Lease. Tenant’s failure to
deliver such Guaranty as required in the preceding sentence shall be an
automatic event of default under this Lease, with no notice being necessary to
Tenant, and Landlord shall be entitled to exercise any and all rights and
remedies available to it hereunder, as well as at law or in equity.
Additionally, if Tenant fails to deliver such Guaranty, Landlord,
notwithstanding anything to the contrary contained in this Lease, may terminate
this Lease by providing Tenant five (5) days advance written notice thereof.

22. BILLBOARD LEASE. Notwithstanding the foregoing, the Premises and this Lease
shall exclude the existing billboard equipment (as may be reasonably replaced,
repaired, or modified) and the right to lease said billboard space. The current
billboard lease is attached hereto as Exhibit C and incorporated herein (as may
be amended, the “Billboard Lease”). Tenant acknowledges and agrees that this
Lease and all rights hereunder remain subject and subordinate to the Billboard
Lease, or any billboard leases entered into in the future by Landlord or any
affiliate or designee of Landlord (as long as any such new leases do not
materially and adversely affect Tenant’s then-existing rights under this Lease).
Tenant shall have no right to any rents or profits from the Billboard Lease or
any similar billboard leases.

23. MISCELLANEOUS. (a) Binding Effect. Except as otherwise provided herein, the
provisions of this Lease shall be binding on and inure to the benefit of the
parties hereto, their heirs, legal representatives, successors, and permitted
assigns and sublessees. (b) Severability. If any provision of this Lease shall
be declared invalid or unenforceable, the remainder of this Lease shall continue
in full force and effect. (c) Remedies Cumulative - Nonwaiver; Survival. Unless
otherwise specified in this Lease, no remedy of Landlord or Tenant shall be
considered exclusive of any other remedy, but each shall be distinct, separate
and cumulative with other available remedies. Landlord or Tenant may exercise
each remedy available under this Lease or at law or in equity from time to time
as often as the need may arise. No course of dealing between Landlord and Tenant
or any delay or omission of Landlord or Tenant in exercising any right arising
from the other party’s default shall impair such right or be construed to be a
waiver of a default. The covenants contained in this Lease which, by their terms
require their performance after the expiration or termination of this Lease
shall be enforceable notwithstanding the expiration or termination of this
Lease. (d) Attorneys’ Fees/Costs. In any litigation arising out of this Lease,
the prevailing party shall be entitled to recover reasonable attorneys’ fees and
costs, through all trial and appellate levels and post-judgment proceedings. (e)
Force Majeure. Neither party shall be required to perform any term, condition or
covenant in this Lease (other than the payment of money) so long as such
performance is delayed or prevented by acts of God, strikes, lockouts, material
or labor restrictions by any governmental authority, civil riots, floods, or any
other cause not reasonably within the control of such party. (f) Limitation of
Liability. If Landlord or any of its employees, officers, directors, or
stockholders are ordered to pay Tenant a money judgment because of Landlord’s
default under this Lease, said money judgment only may be enforced against and
satisfied out of (i) Landlord’s interest in the Premises; and (ii) any insurance
or condemnation proceeds received because of damage or condemnation to, or of,
said Premises that are available to Landlord. No other assets of Landlord or
said other parties listed in the preceding sentence shall be liable for, or
subject to, any such judgment. (g) Time is of the essence. (h) Recording. This
Lease shall not be recorded. At the request of either party, the parties hereto
shall execute a Memorandum of Lease, in recordable form, specifying the
Commencement and Expiration Dates of the Lease only, a description of the
Premises, and any other provisions which the parties mutually agree to
incorporate therein. (i) Governing Law. This Lease shall be governed by, and
construed and enforced in accordance with, the laws of the State of North
Carolina. (j) Lease Not an Offer. Landlord gave this Lease to Tenant for review.
It is not an offer to Lease. This Lease shall not be binding unless signed by
both parties. (k) Entire Agreement. This Lease and the



--------------------------------------------------------------------------------

exhibits attached hereto contain all of the agreements and representations
between the parties with respect to the subject matter hereof. None of the terms
of this Lease shall be waived or modified to any extent, except by written
instrument signed and delivered by both parties. (l) Business Days. The term
“business days” as used herein means Monday through Friday inclusive, excluding
the following holidays: New Year’s Day, Memorial Day, July 4th, Labor Day,
Thanksgiving Day and Christmas Day. Throughout this Lease, wherever the term
“days” is used, the term shall refer to calendar days. Wherever the term
“business days” is used, the term shall refer to business days. (m) Duplicate
Counterparts. This Lease may be executed in one or more counterparts, each of
which shall be an original and all of which shall constitute one and the same
instrument. (n) Authority. The individuals signing this Lease personally warrant
that they have the right and power to enter into this Lease on behalf of
Landlord and Tenant, to grant the rights granted under this Lease, and to
undertake the obligations undertaken in this Lease. (o) Captions. The captions
or headings in this Lease are inserted only as a matter of convenience and for
reference and they in no way define, limit, or describe the scope of this Lease
or the intent of any provision hereof.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed, as of the date first above written.

 

LANDLORD:

BIG DECK PARKING, LLC,

a North Carolina limited liability company

By:  

/s/ S. Barry Sandman

Printed Name:   S. Barry Sandman Title:   Managing Member Date:   April 13, 2007
TENANT:  

RALEIGH RESTAURANT CONCEPTS, INC.,

a North Carolina corporation

By:  

/s/ Micheal L. Ocello

Printed Name:   Micheal L. Ocello Title:   President Date:   April 13, 2007



--------------------------------------------------------------------------------

EXHIBIT A

(Insert Legal Description of Premises)



--------------------------------------------------------------------------------

EXHIBIT B

GUARANTY AGREEMENT

As a material inducement to Landlord to enter into the Lease, dated April 16,
2007 (as may be amended from time to time, the “Lease”), between Big Deck
Parking, LLC, as Landlord, and Raleigh Restaurant Concepts, Inc., as Tenant, VCG
Holding Corp., the Guarantor (as defined in Section 21 of the Lease), hereby
unconditionally and irrevocably guarantees the complete and timely performance
of each obligation of Tenant (and any subtenant and/or assignee) under the Lease
and any extensions, or renewals of and amendments to the Lease. This Guaranty is
an absolute, primary, and continuing, guaranty of payment and performance and is
independent of Tenant’s obligations under the Lease. Guarantor (and if this
Guaranty is signed by more than one person or entity, each Guarantor hereunder)
shall be primarily liable, jointly and severally, with Tenant and any other
guarantor of Tenant’s obligations. Guarantor waives any right to require
Landlord to (a) join Tenant with Guarantor in any suit arising under this
Guaranty, (b) proceed against or exhaust any security given to secure Tenant’s
obligations under the Lease, or (c) pursue or exhaust any other remedy in
Landlord’s power. Until all of Tenant’s obligations to Landlord have been
discharged in full, Guarantor shall have no right of subrogation against Tenant.
Landlord may, without notice or demand and without affecting Guarantor’s
liability hereunder, from time to time, compromise, extend or otherwise modify
any or all of the terms of the Lease, or fail to perfect, or fail to continue
the perfection of, any security interests granted under the Lease. Without
limiting the generality of the foregoing, if Tenant elects to increase the size
of the leased premises, extend the lease term, or otherwise expand Tenant’s
obligations under the Lease, Tenant’s execution of such lease documentation
shall constitute Guarantor’s consent thereto (and such increased obligations of
Tenant under the Lease shall constitute a guaranteed obligation hereunder);
Guarantor hereby waives any and all rights to consent thereto. Guarantor waives
any right to participate in any security now or hereafter held by Landlord.
Guarantor hereby waives all presentments, demands for performance, notices of
nonperformance, protests, notices of protest, dishonor and notices of acceptance
of this Guaranty, and waives all notices of existence, creation or incurring of
new or additional obligations from Tenant to Landlord. Guarantor further waives
all defenses afforded guarantors or based on suretyship or impairment of
collateral under applicable law, other than payment and performance in full of
Tenant’s obligations under the Lease. The liability of Guarantor under this
Guaranty will not be affected by (i) the release or discharge of Tenant from, or
impairment, limitation or modification of, Tenant’s obligations under the Lease
in any bankruptcy, receivership, or other debtor relief proceeding, whether
state or federal and whether voluntary or involuntary; (ii) the rejection or
disaffirmance of the Lease in any such proceeding; or (iii) the cessation from
any cause whatsoever of the liability of Tenant under the Lease. Guarantor shall
pay to Landlord all costs incurred by Landlord in enforcing this Guaranty
(including, without limitation, reasonable attorneys’ fees and expenses). The
obligations of Tenant under the Lease to execute and deliver estoppel
statements, as therein provided, shall be deemed to also require the Guarantor
hereunder to do so and provide the same relative to Guarantor following written
request by Landlord in accordance with the terms of the Lease. All notices and
other communications given pursuant to, or in connection with, this Guaranty
shall be delivered in the same manner required in the Lease. All notices or
other communications addressed to Guarantor shall be delivered at the address
set forth below. This Guaranty shall be binding upon the heirs, legal
representatives, successors and assigns of Guarantor and shall inure to the
benefit of Landlord’s successors and assigns. This Guaranty shall be deemed to
be made under and shall be construed in accordance with the laws of the State of
North Carolina and the Guarantor agrees any litigation necessary to enforce the
rights of any party hereto shall be brought in the State of North Carolina,
County of Wake.



--------------------------------------------------------------------------------

 

GUARANTOR:

VCG Holding Corp.,

a Colorado corporation

By:  

/s/ Micheal L. Ocello

Name:   Micheal L. Ocello Title:   President Date:   April 13, 2007 Address:  

390 Union St., Suite 540

Lakewood, Colorado 80228



--------------------------------------------------------------------------------

EXHIBIT C

(Insert Most Current Billboard Lease)